[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT (#112)
On September 17, 1997, the plaintiff, the Dime Savings Bank of New York, FSB, filed a motion for summary judgment. The plaintiff also filed a memorandum of law, affidavits and documents in support of the motion. The defendants, Frank and Bertha Vaughn, have not filed anything in opposition to the motion.
"Although the moving party has the burden of presenting evidence that shows the absence of any genuine issue of material fact, the opposing party must substantiate its adverse claim with evidence disclosing the existence of such an issue." Haesche v.Kissner, 229 Conn. 213, 217, 640 A.2d 89 (1994). "The existence of the genuine issue of material fact must be demonstrated by counteraffidavits and concrete evidence."2830 Whitney Avenue Corp. v. Heritage Canal Development Associates, Inc.,33 Conn. App. 563, 567, 636 A.2d 1377 (1994).
In the present case, the defendants, Frank and Bertha Vaughn, fail to submit any evidence or counteraffidavits to rebut the statements found in the plaintiff's affidavits in support of the motion for summary judgment. The affidavits and other documents in support of the motion indicate that the defendants have defaulted on a note secured by a mortgage. Since there is no genuine issue of material fact, and the plaintiff  entitled to judgment as a matter of law, the motion for summary judgment is granted.
HICKEY, J. CT Page 13692